Case 20-32216-KLP         Doc 21    Filed 05/26/20 Entered 05/26/20 13:14:54            Desc Main
                                    Document     Page 1 of 9

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


IN RE:                                        )
                                              )
DIANE ELIZABETH ELDER                         )       Case No. 20−32216−KLP
                                              )       Chapter 7
                        Debtor                )


              MOTION TO CONVERT CASE FROM CHAPTER 7 TO CHAPTER 13

         COMES NOW, the Debtor, by counsel, and pursuant to 11 U.S.C. § 706, files the

following Motion to Convert Case from Chapter 7 to Chapter 13, and in support hereof, states as

follows:

         1.      The Debtor is currently a Debtor in a Chapter 7 case pending before this Court.

         2.      This case has not previously been converted under 11 U.S.C. § 1112, § 1208, or

§ 1307.

         WHEREFORE, the Debtor hereby moves to convert this Chapter 7 case to a Chapter 13

case.

                                              Respectfully submitted,

                                              DIANE ELIZABETH ELDER
                                              By Counsel




/s/ James E. Kane
James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor
Case 20-32216-KLP       Doc 21    Filed 05/26/20 Entered 05/26/20 13:14:54           Desc Main
                                  Document     Page 2 of 9




                               CERTIFICATE OF SERVICE

        I certify that on May 26, 2020, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the Debtor, the United States
trustee if other than by the electronic means provided for at Local Bankruptcy Rule 2002-1, all
attorneys appearing in the previous case as listed below, and to all creditors and parties in
interest on the attached matrix.



                                            /s/ James E. Kane
                                            Counsel for Debtor




                                                   2
Case 20-32216-KLP         Doc 21    Filed 05/26/20 Entered 05/26/20 13:14:54            Desc Main
                                    Document     Page 3 of 9

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


IN RE:                                        )
                                              )
DIANE ELIZABETH ELDER                         )       Case No. 20−32216−KLP
                                              )       Chapter 7
                        Debtor                )

                                     NOTICE OF MOTION

         The Debtor has filed papers with the Court to convert this case to a Chapter 13 case.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.)

       If you do not want the court to grant the relief sought, or if you want the court to consider
your views on the motion, within twenty-one (21) days of this Notice you or your attorney must:

               File with the court, at the address shown below, a written request for a hearing [or
                written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                request for a hearing (or response) to the court for filing, you must mail it early
                enough so the court will receive it on or before the date stated above, to:

                        Clerk of Court
                        United States Bankruptcy Court
                        701 East Main Street, Room 4100
                        Richmond, VA 23219

         You must also mail a copy to:

                        James E. Kane, Esquire
                        Kane & Papa, P.C.
                        P.O. Box 508
                        Richmond, Virginia 23218-0508

               Attend a hearing scheduled at a later date. You will receive a separate notice of
                hearing. If no timely response has been filed opposing the relief requested, the
                court may grant the relief without holding a hearing.




                                                     3
Case 20-32216-KLP       Doc 21    Filed 05/26/20 Entered 05/26/20 13:14:54           Desc Main
                                  Document     Page 4 of 9




       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion or objection and may enter an order granting that relief.


                                            Respectfully submitted,

                                            DIANE ELIZABETH ELDER
                                            By Counsel



/s/ James E. Kane
James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor



                               CERTIFICATE OF SERVICE

        I certify that on May 26, 2020, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the Debtor, the United States
trustee if other than by the electronic means provided for at Local Bankruptcy Rule 2002-1, all
attorneys appearing in the previous case as listed below, and to all creditors and parties in
interest on the attached matrix.


                                            /s/ James E. Kane
                                            Counsel for Debtor




                                                   4
    Case 20-32216-KLP   Doc 21   Filed 05/26/20 Entered 05/26/20 13:14:54   Desc Main
                                 Document     Page 5 of 9


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                         America Infosource
                         Verizon
                         PO Box 248838
                         Oklahoma City, OK 73124


                         Anesthesia Solutions of VA
                         PO Box 73983
                         Dept. 1011
                         Atlanta, GA 30374


                         Atlas Acquisitions LLC
                         2601 Cattleman Rd.
                         Sarasota, FL 34232


                         Autotrakk Llc
                         Attn: Bankruptcy Department
                         1500 Sycamore Rd., Ste. 200
                         Montoursville, PA 17754


                         Blue & Grey Emerg Phys
                         PO Box 37877
                         Philadelphia, PA 19101


                         Capital One
                         Attn: Bankruptcy
                         Po Box 30285
                         Salt Lake City, UT 84130


                         CCI/Contract Callers Inc
                         Attn: Bankruptcy Dept
                         501 Greene St Ste 302
                         Augusta, GA 30901


                         Check Express Advance
                         10679 Courthouse Road
                         Fredericksburg, VA 22407


                         Comenity Bank/roamans
                         Po Box 182789
                         Columbus, OH 43218


                         Convergent Outsourcing, Inc.
                         Attn: Bankruptcy
                         Po Box 9004
                         Renton, WA 98057
Case 20-32216-KLP   Doc 21   Filed 05/26/20 Entered 05/26/20 13:14:54   Desc Main
                             Document     Page 6 of 9



                     Credit Control Corp
                     Po Box 120568
                     Newport News, VA 23612


                     Cybrcollect
                     Attn: Bankruptcy
                     3 Easton Oval, Ste 210
                     Columbus, OH 43219


                     Darcey Geissler
                     919 Ware Street, SW
                     Vienna, VA 23180


                     Easy Comforts
                     P.O. Box 2861
                     Monroe, WI 53566


                     Fredericksburg Em Med Alliance
                     P.O. Box 808
                     Grand Rapids, MI 49518-0808


                     Fredericksburg Orthopaedic As
                     3310 Fall Hill Ave
                     Fredericksburg, VA 22401


                     Genesis Bc/celtic Bank
                     Attn: Bankruptcy
                     268 South State Street Ste 300
                     Salt Lake City, UT 84111


                     Jefferson Capital Systems LLC
                     Po Box 7999
                     Saint Cloud, MN 56302


                     Jefferson Capital Systems LLC
                     PO Box 17210
                     Golden, CO 80402


                     LVNV Funding/Resurgent Capital
                     Attn: Bankruptcy
                     Po Box 10497
                     Greenville, SC 29603
Case 20-32216-KLP   Doc 21   Filed 05/26/20 Entered 05/26/20 13:14:54   Desc Main
                             Document     Page 7 of 9



                     Mary Washington Healthcare
                     2300 Fall Hill Ave.
                     Suite 101
                     Fredericksburg, VA 22401


                     MDG US/Capital Community Bank
                     49 W University Pkwy
                     Orem, UT 84058


                     Medical Imaging of Fredericks.
                     P.O. Box 7606
                     Fredericksburg, VA 22404


                     Midland Funding
                     2365 Northside Dr Ste 300
                     San Diego, CA 92108


                     MultiSpecialty Health Group
                     4604 Spotsylvania Pkwy
                     Suite 200
                     Fredericksburg, VA 22408


                     O'Sullivan Pathology, PLLC
                     9834 Business Way
                     Manassas, VA 20110


                     ODC Recovery Services, Inc
                     2300 Fall Hill Ave., Suite 314
                     Fredericksburg, VA 22401


                     Orthopaedics Specialists
                     PO Box 409591
                     Atlanta, GA 30384


                     Quantum 3 Group LLC
                     Comenity Bank
                     P.O. 788
                     Kirkland, WA 98083


                     Regional Acceptance Co
                     Attn: Bankruptcy
                     Po Box 1487
                     Wilson, NC 27894
Case 20-32216-KLP   Doc 21   Filed 05/26/20 Entered 05/26/20 13:14:54   Desc Main
                             Document     Page 8 of 9



                     Regional Acceptance Co
                     Attn: Bankruptcy
                     1424 E Firetower Rd
                     Greenville, SC 27858


                     Remote Neuromonitoring Phys
                     Dept 2105
                     PO Box 11407
                     Birmingham, AL 35246


                     Security Check
                     Attn: Bankruptcy Dept
                     2612 Jackson Ave W
                     Oxford, MS 38655


                     Spotsylvania Multi Specialty
                     4604 Spotsylvania Pkwy
                     Suite 200
                     Fredericksburg, VA 22408


                     Spotsylvania Regional Medical
                     PO Box 13620
                     Henrico, VA 23255


                     Spottsylvania Regional Medical
                     4600 Spotsylvania Parkway
                     Fredericksburg, VA 22408


                     Stafford Hospital Center
                     101 Hospital Center Blvd
                     Stafford, VA 22554


                     Surgi-Center of Central VA
                     1500 Dixon St #101
                     Fredericksburg, VA 22401


                     Tate & Kirlin
                     2810 Southampton Road
                     Philadelphia, PA 19154


                     United Consumer Financial
                     865 Bassett Road
                     Westlake, OH 44145
Case 20-32216-KLP   Doc 21   Filed 05/26/20 Entered 05/26/20 13:14:54   Desc Main
                             Document     Page 9 of 9



                     United Consumer Financial Services
                     Attn: Bankruptcy
                     Po Box 856290
                     Louisville, KY 40285


                     US Deptartment of Education/Great Lakes
                     Attn: Bankruptcy
                     Po Box 7860
                     Madison, WI 53707


                     Virginia Bariatric
                     1850 Town Center Parkway
                     Reston, VA 20190


                     Walter Sheffield, Esq.
                     PO Box 7906
                     Fredericksburg, VA 22404
